

Exhibit 10.1
tomwittmanretirementa_image1.gif [tomwittmanretirementa_image1.gif]




RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS


July 9, 2019


Thomas Wittman
[Address]


Dear Tom,


This General Release and Retirement Agreement (“Agreement”), reflects our mutual
agreement and understanding concerning your retirement from Nasdaq, Inc. or any
of its subsidiaries or affiliates (the “Company”), as set forth below. Please
review the following information and address any questions you may have
concerning this notice to the Chief People Officer, Bryan Smith. This Agreement
becomes valid upon the Company’s receipt of your signed and dated copy no later
than July 12, 2019.


1.
Retirement Date and Transition Period



a.
As of December 31, 2019 (“Retirement Date”), you will retire from your service
as an employee of the Company. Between July 1, 2019 (“Transition Date”) and your
Retirement Date (the “Transition Period”), you agree to transition into the role
of an Executive Advisor North America Trading and Market Services and
satisfactorily perform the duties of that role as assigned by the President and
CEO. During the Transition Period, your regular salary will remain unchanged at
$550,000 per annum and you shall remain fully eligible for participation in the
Company’s benefits plans in which you now participate through the Retirement
Date. You will also be paid for all accrued but unused vacation and any
unreimbursed business expenses (in accordance with Company policy), after your
Retirement Date (or earlier separation).



If you do not execute this Agreement, your health benefits provided through the
Company will continue through the end of the last month of your employment.
Pursuant to federal law, and independent of this Agreement, you and your
eligible dependents will be eligible to elect benefits continuation coverage if
you timely apply for COBRA benefits. Information regarding your rights under
COBRA will be provided to you in a separate mailing. If you choose to accept the
offer of separation and benefits set forth in Paragraph 2 of this Agreement,
your group health, vision, and dental benefits will end on the Retirement Date.
You will be separately notified of your benefit conversion privileges and COBRA
rights.
b.
During the “Transition Period,” the Company reserves the right to relieve you
from all job duties, alter your job duties (consistent with your role as
Executive Advisor), or require you to work from home. During the Transition
Period, you agree to work as directed, transfer knowledge of your job duties to
others as requested, and maintain a professional demeanor.






--------------------------------------------------------------------------------




2.
Separation Benefits



In consideration for signing this Agreement, in full settlement of any
compensation and benefits to which you would otherwise be entitled, and in
exchange for the promises, covenants, releases, and waivers set forth herein:


a.
Provided the Company has received a copy of this Agreement signed by you and the
seven ­day revocation period set forth below has expired, you will receive a
bonus payment under the ECIP for 2019 based upon your target bonus opportunity
of $825,000. The bonus will be paid on or about March 2, 2020. If Nasdaq
terminates your employment due to gross misconduct or gross negligence (as
determined in Nasdaq's sole discretion), or you voluntarily resign before
December 31, 2019, you will not be entitled to any part of the CIP bonus.



b.
Provided that you timely elect to continue COBRA coverage, the Company agrees to
continue to pay the employer’s share of your medical, dental and vision premiums
from January 1, 2020 until June 30, 2021 (“COBRA Reimbursement Period”). You
will still be responsible for paying the employee share of the premium, which
will be the same contribution paid as an active employee would pay for this
coverage, as specified by the plan administrator. During the COBRA Reimbursement
Period, you agree to timely pay the Company (or the party identified by the
Company) your share of the applicable COBRA premium, and that if you stop making
such payment your applicable COBRA coverage will cease.



c.
If, during the COBRA Reimbursement Period, you begin full-time employment with
an employer who provides health insurance benefits for which you are eligible,
the Company’s obligation under paragraph (b) shall forever cease upon the
expiration of the waiting period (if any) for entitlement to insurance coverage
through your new employer. You agree to notify the Company in writing within
seven (7) days of your commencement of full­time employment during the COBRA
Reimbursement Period. In any event, and notwithstanding any provision to the
contrary in this paragraph, the Company shall have no obligation to make any
payments for COBRA premiums paid for health insurance coverage beyond the
expiration of the COBRA Reimbursement Period. Nothing in this Agreement will
affect the continuation coverage rules under COBRA, except that the Company’s
payment of any applicable insurance premiums during the COBRA Reimbursement
Period will be credited as payment by the Company for purposes of your payment
required under COBRA.



d.
Unless your employment ends any time before December 31, 2019 due to your
resignation, gross misconduct, or gross negligence, you will remain eligible for
(i) continued vesting and payment of the Three­ Year Performance Share Units
(“PSU's”) granted on March 31, 2017 ("2017 Grant"), on March 29, 2018 ("2018
Grant"), and on April 1, 2019 ("2019 Grant), and (ii) vesting of the RSUs
granted on August 1, 2017 (“2017 Grant), with accelerated vesting of any
unvested RSUs within 60 days from your Retirement Date. To the extent this
Agreement conflicts with all relevant PSU and RSU Agreements, this Agreement
will apply, provided that the time and form of settlement of the PSU's shall be
governed by the terms of the applicable award agreement and governing plan
document. Consistent with the Nasdaq Equity Plan, in the event a change in
control event occurs after your Retirement Date, all unvested awards shall vest
immediately, at target, prior to the effective time of such change in control.
Upon termination of employment due to death, your Estate shall be entitled to
receive accelerated vesting of all unvested equity compensation awarded to you
as of that date. All other benefits, if any, due to your estate shall be
determined in accordance with the plans, policies and practices of the Company
in effect at that time.






--------------------------------------------------------------------------------






e.
The Company will continue to provide, for a period of 24 months following your
Retirement Date, financial and tax services (currently provided by Ayco) and
executive physical exams (currently provided by EHE International).



f.
If you accept another position with the Company, or materially violate the terms
of any employment restrictions noted herein and such violation remains uncured
after written notice from the Company, while you are receiving separation
payments and benefits under this paragraph, you will not receive any additional
separation payments and benefits following your start date in the new position
or date of such material violation.



3.
General Release of Claims. You, for yourself and your heirs, executors,
administrators, assigns, agents and beneficiaries, if any, do hereby agree to
execute and be bound by this General Release of Claims. You acknowledge and
agree that the Separation Payment provided to you and on your behalf pursuant to
this Agreement: (i) is in full discharge of any and all liabilities and
obligations of the Company to you, monetarily or with respect to your
employment; and (ii) exceeds any payment, benefit, or other thing of value to
which you might otherwise be entitled. You release the Company from all Claims
(as defined below) through the date of this Agreement. You agree not to file a
lawsuit or arbitration to assert any such Claim. Further, you agree that should
any other person, organization or entity file a lawsuit or arbitration to assert
any such Claim, you will not seek or accept any personal relief in such action.
In exchange for your waiver of Claims, the Company, its subsidiaries, directors
and agents acting on behalf of the Company expressly waive and release any and
all Claims against you that may be waived and released by law, and agree not to
file a lawsuit or arbitration to assert any such Claims.



a.
Definition of “Claims.” Except as stated below, “Claims” includes without
limitation all actions or demands of any kind that you may now have or have had
or reasonably known you should have had (although you are not being asked to
waive Claims that may arise after the date of this Agreement). More
specifically, Claims include rights, causes of action, damages, penalties,
losses, attorneys’ fees, costs, expenses, obligations, agreements, judgments and
all other liabilities of any kind or description whatsoever, either in law or in
equity, whether known or unknown, suspected or unsuspected. The nature of Claims
covered by this release includes without limitation all actions or demands in
any way based on your employment with the Company, the terms and conditions of
such employment, or your separation from employment. More specifically, all of
the following are among the types of Claims which are waived and barred by this
General Release of Claims to the extent allowable under applicable law:



•
Contract Claims, whether express or implied;



•
Tort Claims, such as for defamation or emotional distress;

•
Claims under federal, state and municipal laws, regulations, ordinance or court
decisions of any kind;



•
Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, genetic information, national origin, or any other legally protected
class;



•
Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act as amended,
the Genetic






--------------------------------------------------------------------------------




Information Nondiscrimination Act, the Family and Medical Leave Act, and similar
state and local statutes, laws and ordinances;


•
Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act, the False Claims Act, and similar state and local
statutes, laws and ordinances;



•
Claims for wrongful discharge; and



•
Claims for attorneys’ fees, including litigation expenses and/or costs.



The foregoing description of claims is intended to be illustrative and is not
exhaustive.


b.
Exclusions: Notwithstanding any other provision of this release, the following
are not barred by the release: (a) Claims relating to the validity of this
Agreement; (b) Claims by either party to enforce this Agreement; (c) Claims
which are not legally waivable, including SEC whistleblowing claims pursuant to
Rule 21F­17; (d) Claims by you for indemnification; and (e) Claims by you for
accrued vested benefits and compensation under the Company’s respective benefits
and compensation plans. In addition, this General Release of Claims will not
operate to limit or bar your right to file an administrative charge of
discrimination with the Equal Employment Opportunity Commission (EEOC) or to
testify, assist or participate in an investigation, hearing or proceeding
conducted by the EEOC. However, the release does bar your right to recover any
personal or monetary relief, including if you or anyone on your behalf seeks to
file a lawsuit or arbitration on the same basis as the charge of discrimination.



4.
Confidentiality. You agree to keep the terms of this Separation Agreement
confidential, except that you may disclose the terms to your immediate family,
attorneys, accountants, or tax planners, in response to a subpoena, or as
otherwise specifically permitted, required, or ordered by law. Nothing in this
Agreement should have a chilling effect on your ability to engage in
whistleblowing activity, by prohibiting or restricting you (or your attorney)
from initiating communications directly with, or responding to any inquiry from,
or providing testimony before, the SEC or FINRA regarding your employment at the
Company, and nothing prevents you from reporting to, communicating with,
contacting, responding to an inquiry from, providing relevant information to,
participating or assisting in an investigation conducted by, or receiving a
monetary award from the SEC or any other governmental enforcement agency related
to such communication (except as noted in Section 3(b) above).



5.
Cooperation and Legal Representation. You agree to reasonably cooperate with the
Company in transitioning your responsibilities and in relation to any actual or
threatened legal proceedings concerning Company­related matters about which you
have relevant knowledge.

6.
Non-Disparagement. You agree that you will not disparage or defame the
reputation, character, image, products, or services of the Company or the
Released Parties, provided that you shall respond accurately and fully to any
question, inquiry, or request for information when required by legal process.
The Company agrees that neither the Company nor its directors and senior
executive officers shall disparage or defame you or your reputation, character
or image, provided that they will respond accurately and fully to any question,
inquiry or request for information when required by legal process.



7.
Non-Admission. This Agreement does not represent an admission of liability or
finding of wrongdoing by you, the Company, or any of Releases.






--------------------------------------------------------------------------------






8.
Return of Company Property. You agree to promptly return to the Company all
property that belongs to the Company, including without limitation all
equipment, supplies, documents, files (electronic and hardcopy), and computer
disks in good working order. You agree not to “wipe” or otherwise destroy,
erase, or compromise company files, records or information contained on any
Company ­issued electronic equipment prior to returning these items. You further
agree to remove from any personal computer all data files containing Company
information. Notwithstanding the foregoing, you may take and retain an
electronic copy of your contact list and calendar, and any files or information
relating to your employment relationship with the Company or this Agreement, or
as may be necessary for preparation of your personal income tax returns. You may
retain your Company-provided iPad and iPhone (provided the Company shall have
the right to delete all files and emails containing confidential or proprietary
information) and the Company will take all action necessary with the carrier to
transfer your iPhone number to your personal account.



9.
Continuing Obligations. You acknowledge your continuing obligations to the
Company contained in any proprietary rights or other confidentiality agreements
that you signed in favor of the Company during your employment, including the
continuing obligations agreement you have previously signed related to
confidentiality, non­solicitation of customers and employees, and intellectual
property protection/inventions assignment.



10.
Non-Competition.



For a period of 12 months from your last date of employment, you shall not,
directly or indirectly, without the prior written permission of the Company,
anywhere in the world where at the date of such termination the Company is doing
business or planning to do business, enter into the employ of or render any
services to: InterContinental Exchange, CME Group, CBOE Holdings, Deutsche
Borse, London Stock Exchange Group, TMX, MEMX, & IEX Group. This paragraph
supersedes any prior non­compete restriction you signed in your capacity as an
employee of the Company. All other restrictions from prior agreements, including
non­solicitation of customers or employees, remain, as noted in Section 9 above.


You acknowledge and agree that the provisions of, and your obligations under,
this Agreement are reasonable in scope and necessary for the protection of the
Company and its legitimate business interests; that your breach (or threatened
breach) of any such provisions or obligations will result in grave and
irreparable harm to the Company, inadequately compensable in money damages; and
that the Company shall be entitled to seek and obtain, in addition to any legal
remedies that might be available to it, injunctive relief to prevent and/or
remedy such a breach or threatened breach Upon the issuance (or denial) of an
injunction, the underlying merits of any dispute shall be resolved in accordance
with the arbitration provisions of Section 12 of this Agreement.


11.
Breach. Should you materially breach this Agreement and such breach continues
for a period of at least 30 days after you receive written notice thereof from
the Company, then:



a.
The Company shall have no further obligations to you under this Agreement
(including but not limited to any obligation to make any further payments to you
or on your behalf);

b.
The Company shall be entitled to recoup the amount of any payment you received
pursuant to this Agreement, but only to the extent that you are determined to
owe such an amount pursuant to an arbitration proceeding undertaken pursuant to
Section 12 hereof;








--------------------------------------------------------------------------------




c.
The Company shall have all rights and remedies available to it under this
Agreement and any applicable law; and



d.
All of your promises, covenants, representations, and warranties under this
Agreement shall remain in full force and effect.



Should the Company materially breach this Agreement and such breach continues
for a period of at least 30 days after the Company receives written notice
thereof from you asserting such breach has occurred, then you shall have no
further obligations under this Agreement, you shall have all rights and remedies
available to you under this Agreement and any applicable law, and all of the
Company’s promises, covenants, representations, and warranties under this
Agreement shall remain in full force and effect.


12.
Arbitration. Any dispute arising between the parties under this Agreement
(except as provided in Section 3 of this Agreement), under any statute,
regulation, or ordinance, and/or in connection with your employment or
termination thereof, shall be submitted to binding arbitration before the
American Arbitration Association (“AAA”) for resolution. Such arbitration shall
be conducted in New York, New York, and the arbitrator will apply New York law,
including federal law as applied in New York courts. The arbitration shall be
conducted by a single arbitrator, in accordance with the AAA’s Employment
Arbitration Rules. The arbitrator’s decision shall be final and binding on the
parties, and judgment on any award may be confirmed and entered in any state or
federal court in the State and City of New York. The arbitration shall be
conducted on a strictly confidential basis, and you shall not disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with such a claim, or the
result of any action (collectively, “Arbitration Materials”), to any third
party, with the sole exception of your legal counsel, who also shall be bound by
these confidentiality terms. In the event of any court proceeding to challenge
or enforce an arbitrator’s award, the parties hereby consent to the exclusive
jurisdiction of the state and federal courts in New York, New York and agree to
venue in that jurisdiction. To the extent allowable by law, the parties agree to
take all steps necessary to protect the confidentiality of the Arbitration
Materials in connection with any such proceeding, agree to file all Confidential
Information (and documents containing Confidential Information) under seal, and
agree to the entry of an appropriate protective order encompassing the
confidentiality terms of this Agreement.



13.
Severability. You agree that if any provision of this General Release of Claims
is or shall be declared invalid or unenforceable by a court of competent
jurisdiction, then such provision will be modified only to the extent necessary
to cure such invalidity, with a view to enforcing the parties’ intention as set
forth in this Agreement to the extent permissible. All remaining provisions of
this Agreement shall not be affected thereby and shall remain in full force and
effect.



14.
Choice of Law. This Agreement shall be governed by and construed in accordance
with the laws of New York, excluding any choice of law principles. It
constitutes the parties’ entire agreement, arrangement, and understanding
regarding the subject matter herein, superseding any prior or contemporaneous
agreements, arrangements, or understandings, whether written or oral, between
you on one hand and the Company on the other hand regarding the same subject
matter. It may not be modified, amended, discharged, or terminated, nor may any
of its provisions be varied or waived, except by a further signed written
agreement between the parties. It shall be binding upon the signing parties and
their respective heirs, legal representatives, successors, and assigns.






--------------------------------------------------------------------------------




15.
Advice to Consult Legal Representative and Consideration Period. The Company
recommends that you consult with an attorney of your own choosing, at your own
expense, with regard to entering into this Agreement. You acknowledge that you
have carefully read and understand the provisions of this Agreement. You have
been provided with a consideration period consisting of at least twenty­one (21)
calendar days to consider the terms of the General Release of Claims from the
date this Agreement first was presented to you. You understand that any change
to this offer, whether material or immaterial, will not restart the running of
the consideration period. You understand that you may take the entire
consideration period to consider this Agreement and that you may return this
Agreement in less than the full consideration period only if your decision to
shorten it was knowing and voluntary and was not induced in any way by the
Company.



16.
Revocation Period. You have seven (7) calendar days from the date you sign this
General Release of Claims to revoke it if you choose to do so. If you elect to
revoke, you must give written notice of such revocation to Employer by emailing
it to [***] within the seven (7) calendar day period. You understand that if you
revoke this General Release of Claims, you will not be entitled to the benefits
offered as consideration for this Agreement.



17.
Employee Certification - Validity of Agreement. You certify that you have
carefully read this Agreement and have executed it voluntarily and with full
knowledge and understanding of its significance, meaning and binding effect. You
further declare that you are competent to understand the content and effect of
this Agreement and that your decision to enter into this Agreement has not been
influenced in any way by fraud, duress, coercion, mistake or misleading
information. You have not relied on any information except what is set forth in
this Agreement.



18.
Section 409A. It is the intent of the parties to this Agreement that no payments
under this Agreement be subject to the additional tax on deferred compensation
imposed by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). Each payment made under this Agreement will be treated as a separate
payment for purposes of Section 409A of the Code and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. Notwithstanding any provision of this Agreement to
the contrary, in the event that any payment to you or any benefit hereunder is
made upon, or as a result of your termination of employment, and you are a
“specified employee” (as that term is defined under Code Section 409A) at the
time you become entitled to any such payment or benefit, and provided further
that such payment or benefit does not otherwise qualify for an applicable
exemption from Code Section 409A, then no such payment or benefit shall be paid
or commenced to be paid to you under this Agreement until the date that is the
earlier to occur of: (i) your death, or (ii) six (6) months and one (1) day
following your termination of employment (the “Delay Period”). Any payments
which you would otherwise have received during the Delay Period shall be payable
to you in a lump sum on the date that is six (6) months and one (1) day
following the effective date of your termination.



19.
Miscellaneous. This Agreement (i) may be executed in identical counterparts,
which together shall constitute a single agreement; (ii) shall be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against either party, notwithstanding which party may have drafted
it; and (iii) shall inure to the benefit of and shall be binding upon the
parties hereto and their respective heirs, legal representatives, successors,
and assigns. For the avoidance of doubt, in the unlikely event that you die
prior to receiving all consideration set forth herein, the Company shall provide
all such consideration to your estate at the same times as otherwise required to
the extent permitted by law.








--------------------------------------------------------------------------------








signature.jpg [signature.jpg]





